Citation Nr: 1110408	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  07-25 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial increased disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) exclusive of the time period of the temporary total hospitalization rating.  

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel




INTRODUCTION

The Veteran had active service from January 2000 to January 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

In an August 2007 statement, the Veteran withdrew the issue of entitlement to service connection for degenerative osteoarthritis and degenerative disc disease of the lumbar spine.  As such, the issue is no longer on appeal.  38 C.F.R. § 20.204.

The issue of entitlement to an increased disability rating for service-connected vitiligo including on an extraschedular basis has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue and it is REFERRED to the AOJ for appropriate action.

As will be discussed in greater detail below, the evidence of record shows that the Veteran has claimed unemployability due to his service-connected PTSD and, therefore, the issue of entitlement to a TDIU has been reasonably raised by the record.  This issue is considered part and parcel to the Veteran's claim for an initial increased rating for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Because the Board is basing its determination for TDIU solely on the Veteran's service-connected PTSD, the Board concludes that it has jurisdiction over the issue of the Veteran's entitlement to TDIU.  Accordingly, that issue has been added to the present appeal, as listed above.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Additionally, the Board notes that there is no prejudice to the Veteran in this case because the Board is granting entitlement to TDIU benefits.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran's PTSD is manifested by occupational and social impairment, with deficiencies in most areas, but is not manifested by total occupational and social impairment.

3.  The Veteran has been shown to be unable to work due to his service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for an initial 70 percent disability rating for PTSD, but no higher, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1110, 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran is challenging the initial disability rating assigned following the grant of service connection for PTSD.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify has been satisfied.

VA has also fulfilled its duty to assist the Veteran by obtaining all identified and available evidence needed to substantiate the claim, including VA treatment records
The Veteran was also afforded a VA examination in November 2006.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examination obtained in this case is adequate.  The examiner performed a mental status examination, considered the Veteran's statements and history, and provided the medical information addressing the rating criteria in this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  For these reasons, the Board concludes that the medical evidence of record is adequate to evaluate the Veteran's service-connected disability and, therefore, a remand for a new VA examination is not required.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


LAW AND ANALYSIS

II.	PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where a Veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence 'used to decide whether an initial rating on appeal was erroneous . . . .' Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In this case, the Veteran's PTSD is rated as 50 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 50 percent evaluation is contemplated for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability evaluation is contemplated for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or worklike setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is contemplated for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The use of the term 'such as' in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase 'such symptoms as,' followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.

GAF scores are a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.'  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM- IV), p. 32).

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to an initial disability rating of 70 percent, but no more, for his service-connected PTSD.

Initially, the Board recognizes that the Veteran's service-connected PTSD has resulted in symptoms of depressed mood, anxiety, chronic sleep impairment, and complaints of memory loss.  The foregoing symptoms are contemplated by the criteria for a 30 percent disability rating.  In addition, the Veteran has disturbances of motivation and mood, panic attacks, and difficulty in establishing and maintaining effective work and social relationships which are contemplated by the currently assigned 50 percent disability rating.  

However, the medical evidence of record also shows that the Veteran's PTSD symptomatology matches some of the criteria for a 70 percent disability rating.  In this respect, there is evidence of suicidal ideation.  Although the Veteran has not had any active suicidal thoughts when examined, the Veteran did state that he has had suicidal thoughts in the past.  In fact, the Veteran stated that he has held the barrel of a gun in his mouth, but had no current plan or intention.  In a September 2005 VA treatment record, the Veteran denied being suicidal at present, but had suicidal thoughts.  Furthermore, there is evidence of impaired impulse control.  During the November 2006 VA examination report, the Veteran stated that he was angry and that his coping resources were stretched so thin that he could barely contain his emotions.  The examiner noted that the Veteran was significantly at risk for emotional outbursts of rage or impulsive actions.  Indeed, the record shows that the Veteran was charged with felony assault following an altercation with another man.  The medical evidence also shows that the Veteran would have difficulty in adapting to stressful circumstances (including work or worklike setting).  As noted above, the November 2006 VA examiner explained that the Veteran had difficulty containing his emotions and is prone to deteriorate in emotionally arousing situations.  In fact, the examiner noted that the Veteran was likely to become psychologically incapacitated even in fairly structured situations where he knew what was expected of him.  The Veteran stated that he had looked for a job, but had been unsuccessful in doing so as he cannot tolerate working around others in any kind of environment due to his PTSD symptoms.  Furthermore, it appears that the Veteran has an inability to establish and maintain effective relationships.  The November 2006 VA examiner noted that the Veteran struggled with any kind of long term relationship and only had two people that were friends and no one else that he could say was even a close acquaintance.  He lived a very isolative lifestyle with his parents and he did not do anything.  The examiner noted that the Veteran's PTSD symptoms severely impacted his social functioning and that his relationships, other than living with his parents, were next to nil.  In a July 2007 statement, the Veteran explained that all personal relations were strain and/or non-existent.  Finally, the November 2006 VA examination report shows that the Veteran experiences some obsessional rituals including checking and rechecking his surroundings to excessive proportions.  The Board notes that although the Veteran does not meet all the criteria set forth under Diagnostic Code 9411 for a 70 percent rating, it is not required that all of the enumerated criteria be met for a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In reviewing the medical evidence of record, the Board finds that the Veteran's overall PTSD symptomatology warrants a higher initial disability rating of 70 percent.  

On the other hand, the Board finds that the Veteran is not entitled to a disability rating of 100 percent for total social and occupational impairment.  The Board acknowledges that the Veteran has been unemployed at times during the appeal period.  In fact, the November 2006 VA examiner noted that the Veteran was unable to seek or sustain gainful employment as a result of his PTSD symptoms.  Even so, unemployment does not, in and of itself, warrant a 100 percent disability rating.  To warrant a 100 percent disability rating under the rating criteria, the evidence must show that the Veteran's PTSD results in total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  First, the Board acknowledges that the Veteran lives a very isolative lifestyle and only has relationships with his parents and counts only two other people as friends.  The Veteran has also stated that his personal relations are either non-existent or strained.  However, although the Veteran is very socially isolated, the Veteran's current 70 percent disability rating contemplates social impairment.  As noted above, the criteria for a 70 percent disability rating includes the symptom of "inability to establish and maintain effective relationships," which more accurately describes the Veteran's social functioning.  Although the Veteran is isolated, he still communicates and interacts with his parents and has identified two people as friends.  Therefore, the record does not reveal evidence of total social impairment.  Furthermore, the Board finds that there is no evidence of gross impairment in thought processes or communication.  In the July 2007 statement, the Veteran explained that sometimes his speech does not make sense and he has delusions.  The November 2006 examiner noted that the Veteran has some thought disorganization and racing thoughts during severe anxiety and flashbacks, but noted that on examination, the Veteran's speech was spontaneous and goal directed and that the Veteran was very polite and attempted to be congenial.  In addition, although the March 2006 private psychiatrist noted that the Veteran had impaired judgment and insight, it was also noted that the Veteran's behavior was calm and appropriate and that the Veteran was able to communicate.  The psychiatrist also noted that the Veteran's cognitive level appeared to be above average.  The overall medical evidence, including VA treatment records, shows that the Veteran has been able to communicate effectively and there is no objective evidence of any gross impairment in his thoughts or communication.  The Board also finds that there is no evidence of persistent hallucinations or delusions.  In this respect, the Board recognizes that the Veteran related some history of hallucinations in the March 2006 private psychiatric evaluation in which he stated that at times, he will have olfactory hallucinations/illusions where he smells feces, diesel fuel, and decaying flesh.  He also noted that at times he had illusions where he will hear a noise and experience the noise as if it were a gunshot.  However, the overall evidence does not reveal any persistent delusions or hallucinations.  In fact, in many treatment records, the Veteran has specifically denied experiencing any current delusions or hallucinations.   See May 2006 VA treatment record, January 2006 VA treatment record.  Furthermore, there is no objective evidence of disorientation to time and place.  In a July 2007 statement, the Veteran explained that at times, he did not know where he was or what he was doing.  However, the overall medical evidence of record shows that the Veteran has been alert and oriented to person, place, and time.  The Board notes that the Veteran has complained of memory loss, but there is no evidence to show that the Veteran's memory loss is so severe that he does not remember the names of close relatives, own occupation, or own name.  The Board acknowledges that the Veteran has stated that at times, it seems he cannot shave, shower, or maintain haircuts.  This is in contrast to the medical evidence demonstrating that the Veteran's hygiene has been fair.  The Board also acknowledges that the Veteran may have demonstrated some grossly inappropriate behavior in the past, consisting of violence, and may be considered a persistent danger to others due to his outbursts of anger and unprovoked violence.  However, in reviewing the evidence of record, the Board finds that the Veteran's PTSD does not result in total social and occupational impairment and that his overall symptomatology more closely approximates the criteria for a 70 percent disability rating.  

In this case, the Veteran has been assigned GAF scores ranging from 35 to 60.    The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, GAF scores ranging between 51- 60 reflect moderate symptoms (e.g., flat affect, circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  The Veteran's GAF scores have ranged predominantly from 35 to 55, indicating moderate to serious impairment.  However, the record shows that the Veteran has generally received GAF scores from 40 to 48.  The Veteran has claimed that the lower GAF scores warrant a 100 percent disability rating for his PTSD.  As noted above, GAF scores are just one part of the medical evidence to be considered and are not dispositive.  In evaluating all of the evidence of record, as shown above, the Board finds that the Veteran's symptoms more nearly approximate the criteria for an initial 70 percent disability rating.

In reaching this conclusion, the Board acknowledges the Veteran's belief and that of his representative that his PTSD symptoms warrant a 100 percent disability rating.  The Board must consider the entire evidence of record when analyzing the criteria laid out in the ratings schedule.  While the Board recognizes that the Veteran and his representative are competent to provide evidence regarding symptomatology, they are not competent to provide an opinion regarding the severity of the Veteran's symptomatology in accordance with the rating criteria.  Such evidence must come from a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet App 492 (1992).   Furthermore, the Board has taken into account the Veteran's reports of symptomatology when assigning the current disability rating of 70 percent.  

In light of the aforementioned evidence and with the application of the benefit of the doubt in the Veteran's favor, the Board finds that the Veteran's service-connected PTSD more nearly approximates the criteria for a 70 percent disability rating, but no more, for the entire appeal period.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); 38 U.S.C.A. § 5107(b). 

The Board has also considered referral for extra-schedular consideration.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected PTSD is inadequate.  It does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the assigned rating for his level of impairment.  In other words, he does not have any symptoms from his service-connected disability that are unusual or are different from those contemplated by the schedular criteria.  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, supra.

II.	TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  It is the established policy of the VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b). A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. § 3.340(a).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The Court has held that in determining whether the Veteran is entitled to a total disability rating based upon individual unemployability, neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Id.

As reflected above, the Veteran has been assigned a disability rating of 70 percent for his PTSD.  Thus, he meets the percentage criteria under 38 C.F.R. § 4.16(a).  However, it still must be shown that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected PTSD.

After considering the evidence of record in the light most favorable to the Veteran, it appears that the Veteran is unemployable.  In this respect, the Board notes that the Veteran has been employed at certain points during the appeal period.  The most recent VA examination in November 2006 noted that the Veteran was a deputy at a jail for three months and worked in factories for two to three months at a time and worked at a liquor store for a week.  However, he lost these jobs or quit due to his PTSD symptoms and could not show up for work.  It was noted that he last worked from July 2006 to August 2006, but had to quit due to his PTSD symptoms.  In addition, the record shows that it appears the Veteran was last employed in April 2007.  However, in a July 2007 statement from the Veteran, he explained that he was not employed and had to quit his job due to his PTSD.  More significantly, the November 2006 VA examiner stated that the Veteran was at higher risk for emotional outbursts and acting immediately without thinking.  The Veteran was likely to become psychologically incapacitated even in fairly structured situations where he knows what is expected of him.  The Veteran stated that he has looked for a job, but has been unsuccessful in doing so as he cannot tolerate working around others in any kind of environment due to his PTSD symptoms.  The examiner explained that the Veteran has been unable to seek or sustain gainful employment as a result of his PTSD.   

In short, the medical and other evidence of record including the Veteran's statements indicates that the Veteran's service-connected PTSD is productive of serious symptomatology which can be said to preclude employability.  To the extent that there is any reasonable doubt, that doubt will be resolved in the Veteran's favor.  Based on the evidence of record, the Board finds that the Veteran is unemployable due to his service-connected PTSD.  Accordingly, entitlement to a TDIU is granted.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an initial disability rating of 70 percent, but no higher, for the service-connected PTSD is granted, subject to regulations governing the payment of monetary awards.

Entitlement to a total evaluation based on individual unemployability due to service-connected disabilities (TDIU) is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


